Acknowledgement
This Notice of Allowance is in response to amendments filed 6/6/2022.
Reasons for Allowance
Claims 1, 4-8, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Rey et al. (US 2018/0253979 A1) and Sachs et al. (US 2021/0358310 A1), taken alone or in combination, does not teach the claimed non-transitory computer-readable storage medium and method comprising: 
monitoring a flight of an aerial vehicle through a three-dimensional (3D) space, wherein the 3D space is partitioned into a plurality of 3D shapes of varying resolutions; 
detecting an entry of the aerial vehicle into one 3D shape of the plurality of 3D shapes, wherein the one 3D shape represents a bounded volume of the 3D space; 
on detecting an exit of the aerial vehicle from the one 3D shape, recording a 3D shape identifier (ID) of the one 3D shape and at least one of a first timestamp indicating the entry, a second timestamp indicating the exit, a duration of stay in the one 3D shape, dimensions of the aerial vehicle, or a combination thereof as a dynamic obstacle observation record; and 
transmitting the dynamic obstacle observation record to a server, wherein the server aggregates the dynamic obstacle observation record with at least one additional dynamic obstacle observation record of at least one additional aerial vehicle to calculate a dynamic obstacle collision probability in the one 3D shape.
Specifically, as discussed in the Office Action mailed 3/7/2022, Rey et al. discloses a similar system that monitors a flight of an aerial vehicle through a three-dimensional (3D) space (see ¶0028), wherein the 3D space is partitioned into a plurality of 3D shapes of varying resolutions (see ¶0026, with respect to Figures 1-3), and detects an entry of the aerial vehicle into one 3D shape of the plurality of 3D shapes (see ¶0028), wherein the one 3D shape represents a bounded volume of the 3D space (see ¶0004), on detecting an exit of the aerial vehicle from the one 3D shape, recording a 3D shape identifier (ID) of the one 3D shape and a second timestamp indicating the exit as a dynamic obstacle observation record (see ¶0036-0037, with respect to Figure 8). However, Rey et al. does not disclose transmitting the dynamic obstacle observation record to a server, wherein the server aggregates the dynamic obstacle observation record with at least one additional dynamic obstacle observation record of at least one additional aerial vehicle to calculate a dynamic obstacle collision probability in the one 3D shape, as claimed.
Upon further search and consideration, Sachs et al. has been identified as the closest relevant prior art, in light of the amendments filed 6/6/2022. Specifically, Sachs et al. discloses a similar system that monitors a flight of an aerial vehicle through a three-dimensional (3D) space (see ¶0078, with respect to step 610 of Figure 6, regarding ADS-B data is obtained), wherein the 3D space is partitioned into a plurality of 3D shapes of varying resolutions (see ¶0060, regarding the division of the airspace into a grid of voxels that differ in size from each other), records a 3D shape identifier (ID) of the one 3D shape and dimensions of the aerial vehicle as a dynamic obstacle observation record (see ¶0078, with respect to Fig. 6, regarding the storage of data regarding flight path data pertaining to particular types of aircraft during a particular time period in a secure database, where the type of vehicle includes a size of the vehicle, as described in ¶0058), and transmits the dynamic obstacle observation record to a server (see ¶0032, with respect to remote storage), wherein the server aggregates the dynamic obstacle observation record with at least one additional dynamic obstacle observation record of at least one additional aerial vehicle to calculate a dynamic obstacle collision probability (see ¶0058, regarding the aggregation of datasets for each of the voxels from the collected live flight paths of all vehicles within the respective voxels, so as to calculate an air risk value representing the probability of collision associated with a flight plan input by an operator, as described in ¶0081, with respect to step 736 of Figure 7). However, Sachs et al. does not disclose the detection of an entry of the aerial vehicle into one 3D shape of the plurality of 3D shapes, such that the recording of the 3D shape identifier is performed on detecting an exit of the aerial vehicle from the one 3D shape, where the dynamic obstacle collision probability is calculated in the one 3D shape, as claimed. The “dynamic” calculation of obstacle collision probability for a particular 3D shape while the aerial vehicle is in flight, in light of the overall claim, is not taught by prior art.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661